Title: From Benjamin Franklin to Peter Franklin, [before 1765]
From: Franklin, Benjamin
To: Franklin, Peter


In its surviving printed form this letter is headed “To Mr. P. F. Newport, New England,” and since it begins “Dear Brother,” the person addressed could only have been Franklin’s brother, for many years a merchant and shipmaster in that town. Comparatively little is known of this member of the family, fourteen years older than Benjamin, and there is no other evidence than this letter that Peter wrote ballads or was interested in music. The verses he had written and asked Benjamin to have set to music have not survived in any identifiable form. Readers interested in eighteenth-century music, however, may be grateful to him, since he provided the occasion for the response printed here, which reveals a good deal of his more famous brother’s views on that subject.
As printed in Experiments and Observations, the letter is undated and appears near the end of the volume close to and after another letter on a musical subject addressed to Lord Kames, dated June 2, 1765. This letter must have been written before that date, for it is known that Peter Franklin had moved from Newport to Philadelphia and had become postmaster of the latter city by October 1764, remaining there until his death in 1766. The suggestion in the first paragraph that “some country girl in the heart of the Massachusets” might have been more successful in setting the ballad to music “than any of our masters here” indicates that Benjamin was almost certainly writing from England, for there was no one whom he could have presumed to call a “master” of musical composition in Philadelphia in that period. The editors confess that in first assigning this letter a probable date they overlooked this passage and so failed to print it, as they probably should have done, no later than in volume X with other documents of 1762, the year Franklin left England at the close of his first mission. It is included here, however, at the end of 1764, the last year in which Peter Franklin spent any time in Newport.
  
Dear Brother,
[Before 1765]
***I like your ballad, and think it well adapted for your purpose of discountenancing expensive foppery, and encouraging industry and frugality. If you can get it generally sung in your country, it may probably have a good deal of the effect you hope and expect from it. But as you aimed at making it general, I wonder you chose so uncommon a measure in poetry, that none of the tunes in common use will suit it. Had you fitted it to an old one, well known, it must have spread much faster than I doubt it will do from the best new tune we can get compos’d for it. I think too, that if you had given it to some country girl in the heart of the Massachusets, who has never heard any other than psalm tunes, or Chevy Chace, the Children in the Wood, the Spanish Lady, and such old simple ditties, but has naturally a good ear, she might more probably have made a pleasing popular tune for you, than any of our masters here, and more proper for your purpose, which would best be answered, if every word could as it is sung be understood by all that hear it, and if the emphasis you intend for particular words could be given by the singer as well as by the reader; much of the force and impression of the song depending on those circumstances. I will however get it as well done for you as I can.
Do not imagine that I mean to depreciate the skill of our composers of music here; they are admirable at pleasing practised ears, and know how to delight one another; but, in composing for songs, the reigning taste seems to be quite out of nature, or rather the reverse of nature, and yet like a torrent, hurries them all away with it; one or two perhaps only excepted.
You, in the spirit of some ancient legislators, would influence the manners of your country by the united powers of poetry and music. By what I can learn of their songs, the music was simple, conformed itself to the usual pronunciation of words, as to measure, cadence or emphasis, &c. never disguised and confounded the language by making a long syllable short, or a short one long when sung; their singing was only a more pleasing, because a melodious manner of speaking; it was capable of all the graces of prose oratory, while it added the pleasure of harmony. A modern song, on the contrary, neglects all the proprieties and beauties of common speech, and in their place introduces its defects and absurdities as so many graces. I am afraid you will hardly take my word for this, and therefore I must endeavour to support it by proof. Here is the first song I lay my hand on. It happens to be a composition of one of our greatest masters, the ever famous Handel. It is not one of his juvenile performances, before his taste could be improved and formed: It appeared when his reputation was at the highest, is greatly admired by all his admirers, and is really excellent in its kind. It is called, The additional Favourite Song in Judas Maccabeus. Now I reckon among the defects and improprieties of common speech, the following, viz.
1. Wrong placing the accent or emphasis, by laying it on words of no importance, or on wrong syllables.
2. Drawling; or extending the sound of words or syllables beyond their natural length.
3. Stuttering; or making many syllables of one.
4. Unintelligibleness; the result of the three foregoing united.
5. Tautology; and
6. Screaming, without cause.
For the wrong placing of the accent, or emphasis, see it on the word their instead of being on the word vain.

And on the word from, and the wrong syllable like.


For the Drawling, see the last syllable of the word wounded.

And in the syllable wis, and the word from, and syllable bove

For the Stuttering, see the words ne’er relieve, in

Here are four syllables made of one, and eight of three; but this is moderate. I have seen in another song that I cannot now find, seventeen syllables made of three, and sixteen of one; the latter I remember was the word charms; viz. Cha, a, a, a, a, a, a, a, a, a, a, a, a, a, a, arms. Stammering with a witness!
For the Unintelligibleness; given this whole song to any taught singer, and let her sing it to any company that have never heard it; you shall find they will not understand three words in ten. It is therefore that at the oratorio’s and operas one sees with books in their hands all those who desire to understand what they hear sung by even our best performers.

For the Tautology; you have, with their vain mysterious art, twice repeated; Magic charms can ne’er relieve you, three times. Nor can heal the wounded heart, three times. Godlike wisdom from above, twice; and, this alone can ne’er deceive you, two or three times. But this is reasonable when compared with the Monster Polypheme, the Monster Polypheme, a hundred times over and over, in his admired Acis and Galatea.
As to the screaming; perhaps I cannot find a fair instance in this song; but whoever has frequented our operas will remember many. And yet here methinks the words no and e’er, when sung to these notes, have a little of the air of screaming, and would actually be scream’d by some singers.

I send you enclosed the song with its music at length. Read the words without the repetitions. Observe how few they are, and what a shower of notes attend them: You will then perhaps be inclined to think with me, that though the words might be the principal part of an ancient song, they are of small importance in a modern one; they are in short only a pretence for singing. I am, as ever, Your affectionate brother,
B.F.
P. S. I might have mentioned Inarticulation among the defects in common speech that are assumed as beauties in modern singing. But as that seems more the fault of the singer than of the composer, I omitted it in what related merely to the composition. The fine singer in the present mode, stifles all the hard consonants, and polishes away all the rougher parts of words that serve to distinguish them one from another; so that you hear nothing but an admirable pipe, and understand no more of the song, than you would from its tune played on any other instrument. If ever it was the ambition of musicians to make instruments that should imitate the human voice, that ambition seems now reversed, the voice aiming to be like an instrument. Thus wigs were first made to imitate a good natural head of hair; but when they became fashionable, though in unnatural forms, we have seen natural hair dressed to look like wigs.
